EXHIBIT 10.26


AMENDED AND RESTATED
INTERCREDITOR AGREEMENT




THIS AMENDED AND RESTATED INTERCREDITOR AGREEMENT (this “Agreement”) is entered
into as of the 9th day of October, 2012, by and among TRANSPORTATION ALLIANCE
BANK INC., dba TAB BANK, a Utah corporation with offices at 4185 Harrison
Boulevard, Suite 200, Ogden, Utah 84403 (“TAB”), GLENHAVEN CORPORATION, a
California corporation with an office at 12121 Wilshire Blvd., Suite 1001, Los
Angeles, California 90025 (“Glenhaven”), in its capacity as agent for the
lenders who are parties to the Glenhaven Loan and Security Agreement (as defined
below) acting for and on behalf of the holders of Notes (as defined below) (in
such capacity, the “Agent”), the lenders who are parties to the 2009 Loan and
Security Agreement (as defined below), MORIAH CAPITAL, L.P., a Delaware limited
partnership (“Moriah”), and INTERMETRO COMMUNICATIONS, INC., a Nevada
corporation, with its principal place of business located at 2685 Park Center
Drive, Building A, Simi Valley, California 93065  (“Holdings”), INTERMETRO
COMMUNICATIONS, INC., a Delaware corporation, with its principal place of
business located at 2685 Park Center Drive, Building A, Simi Valley, California
93065 (“InterMetro”), and ADVANCED TEL, INC., a California corporation with its
principal place of business at 30575 Trabuco Canyon Road, Suite 200, Trabuco
Canyon, CA 92679 (“Advanced” and, together with Holdings and InterMetro,
collectively, “Borrower”).


R E C I T A L S:


A.             The Agent is the agent under the Amended and Restated Loan and
Security Agreement dated as of October 5, 2010, by and among Borrower, the
lenders named therein (the “Noteholders”), and the Agent (as the same may
hereafter be amended, the “Amended 2008 Loan Agreement”), pursuant to which
Borrower issued Amended and Restated Secured Convertible Promissory Notes (the
“Amended 2008 Notes”).  Borrower’s obligations to the Noteholders and the Agent
are secured by a security interest in and to the property of Borrower described
in Schedule I attached hereto (collectively, the “2008 Loan Collateral”).


B.             The persons identified on Exhibit A attached hereto (the
“Lenders”) and Borrower are parties to that certain Amended and Restated
Short-Term Loan and Security Agreement (as the same may hereafter be amended,
the “Amended 2009 Loan Agreement”), pursuant to which Borrower issued Amended
and Restated Short-Term Secured Convertible Promissory Notes (the “Amended 2009
Notes”).  Borrower’s obligations to the Lenders are secured by a security
interest in and to the property of Borrower described on Schedule II attached
hereto (the “2009 Loan Collateral”).


 C.              Borrower previously entered into certain agreements with
Moriah, and in connection therewith, granted to Moriah certain warrants for
stock in Holdings (or a consolidated warrant in replacement thereof, but in
either case, the “Warrants”).  Moriah has agreed to accept a promissory note in
the original principal amount of $987,500.00 (the “Promissory Note”) as evidence
of the payment due from InterMetro for the put option that Moriah has with
respect to the Warrants and a deferred payment of $250,000.00, and to accept
security for the payment to be made in accordance with the Promissory
Note.  Borrower’s obligations to Moriah under the Promissory Note are secured by
a security interest in and to the property of Borrower described in the Moriah
Security Agreement (as defined below) and on Schedule IV attached hereto (the
“Moriah Note Collateral”).


 
1

--------------------------------------------------------------------------------

 
 
D.             Borrower and TAB are parties to that certain Loan and Security
Agreement dated October 9, 2012, evidencing a loan in the original principal
amount of $3,000,000.00 (the “TAB Loan Agreement”) (such TAB Loan Agreement,
together with all of the security agreements, guaranties and other documents
executed or filed in connection therewith or related thereto are hereinafter
collectively referred to as the “TAB Loan Documents”).  The payment of
Borrower’s obligations under the TAB Loan Documents are secured by a security
interest in and to the property of Borrower described on Schedule III attached
hereto (the “TAB Loan Collateral”).


E.              It is a condition to the consummation of the transactions
contemplated by the TAB Loan Agreement that the Parties and Borrower execute
this Agreement in order to establish, among the Parties, their respective
priorities in their respective security interests in, and liens on, their
respective Collateral.
 
F.              The Parties have each filed or may hereafter file financing
statements under the Uniform Commercial Code, as enacted in the jurisdictions of
organization of the various Borrowers, as may be amended from time to time
(“UCC”), with respect to the 2008 Loan Collateral, the 2009 Loan Collateral, the
Moriah Note Collateral and the TAB Loan Collateral, respectively, in connection
with the foregoing.


NOW, THEREFORE, in consideration of the foregoing, the mutual covenants and
agreements herein contained and other good and valuable consideration, the
Parties and Borrower mutually covenant, warrant and agree as follows:


1.             Definitions.  All the agreements or instruments herein defined
shall mean such agreements or instruments as the same may from time to time be
supplemented or amended or the terms thereof waived or modified to the extent
permitted by, and in accordance with the terms thereof.  The following terms
(including both the singular and plurals thereof) shall have the following
meanings unless the context indicates otherwise:


1.1   “Accounts Receivable” means all obligations owed at any time by any Loan
Party’s account debtors to such Loan Party in respect of services rendered to
such account debtors by, or products sold to such account debtors by, such Loan
Party, whether billed or unbilled, including surcharges, late fees and other
amounts due to such Loan Party from such account debtors that are associated
with such services rendered or products sold.


                1.2           “Agent” means Glenhaven in its capacity as agent
pursuant to the Amended 2008 Loan Agreement, and its successors and assigns
including any replacement or successor agent or any additional agent.
 
 
2

--------------------------------------------------------------------------------

 
 
1.3           “Bankruptcy Code” means the United States Bankruptcy Code (11
U.S.C. §§101 et seq.).


1.4           “Claim” or “Claims” means, as applicable, the TAB Claim, the
Noteholder Claim, the Moriah Claim and/or the Lender Claim.


1.5           “Collateral” means all property and interests in property now
owned or hereafter acquired by any Loan Party in or upon which a security
interest or mortgage lien is granted to any Party under the Security Documents.


1.6           “Creditor” or “Creditors” shall mean TAB, Moriah, the Noteholders,
the Agent, and/or the Lenders, and their respective successors and assigns.


1.7           “Enforcement Action” means with respect to a Claim, the demand for
payment or acceleration of such Claim, the repossession of any Collateral, or
the commencement or prosecution of enforcement of any of the rights and remedies
under the applicable Security Documents or applicable law with respect to such
Claim, including, but not limited to, judicial or UCC foreclosure, provided that
Enforcement Action shall not include the filing of a claim in an Insolvency
Proceeding.


1.8           “Enforcement Notice” means a written notice delivered by the
Enforcing Party to the other Parties stating that an “Event of Default” (as
defined in the applicable Security Documents) has occurred and is continuing and
that an Enforcement Period has commenced.


1.9           “Enforcement Period” means the period of time following the
receipt by any Party of an Enforcement Notice until (a) the Claim of the
Enforcing Party is Paid in Full, or (b) the Parties agree in writing to
terminate such Enforcement Period.


1.10          “Enforcing Party” means TAB in the case of an Enforcement Action
with respect to the TAB Claim, the Agent in the case of an Enforcement Action
with respect to the Noteholder Claim, Moriah in the case of an Enforcement
Action with respect to the Moriah Claim, or the Lenders in the case of an
Enforcement Action with respect to the Lender Claim.


1.11          “Insolvency Proceeding” means any voluntary or involuntary
insolvency, bankruptcy, receivership, custodianship, liquidation, dissolution,
reorganization, assignment for the benefit of creditors, appointment of a
custodian, receiver, trustee or other officer with similar powers or any other
proceeding for the liquidation, dissolution or other winding up of any Loan
Party.


1.12          “Lenders” means the persons who are defined as “Lenders” in
Recital B hereof.  For the purposes of this Agreement, the Lenders shall
collectively be treated as one Party under this Agreement, and the respective
rights and obligations of the Lenders vis-a-vis each other and the Collateral
shall be governed by the Lender Agreements.


1.13          “Lender Agreements” means the Amended 2009 Loan Agreement and the
Amended 2009 Notes, as the same may be amended from time to time.


1.14          “Lender Claim” means all of the obligations of the Loan Parties to
the Lenders as set forth in the Lender Agreements, as the same may be amended
from time to time, including any promissory notes or other indebtedness
substituted or exchanged therefor.
 
 
3

--------------------------------------------------------------------------------

 


1.15          “Lender Senior Collateral” is defined in Section Section 2.1(a).


1.16          “Loan Party” means Borrower and each subsidiary of Borrower which
is now or may hereafter become a party to any Security Documents.


1.17          “Moriah Agreements” means the Promissory Note, the Loan Payoff
Agreement, the Moriah Security Agreement and all other agreements of even date
related thereto, as the same may be amended from time to time.


1.18          “Moriah Claim” means all of the obligations of the Loan Parties to
Moriah as set forth in the Moriah Agreements, as the same may be amended from
time to time, including any promissory notes or other indebtedness substituted
or exchanged therefor.


1.19          “Moriah Security Agreement” means the Security Agreement, of even
date herewith, between Moriah and InterMetro.


1.20          “Noteholder Agreements” means the Amended 2008 Loan Agreement and
the Amended 2008 Notes, as the same may be amended from time to time.


1.21          “Noteholder Claim” means all obligations of the Loan Parties to
the Agent and the Noteholders as set forth in the Noteholder Agreements, as the
same may be amended from time to time, including any promissory notes or other
indebtedness substituted or exchanged therefor.
 
1.22          “Paid in Full” means, in the case of the TAB Claim, the aggregate
outstanding, unpaid amount of the TAB Claim has been paid in full in cash and
all commitments to make loans or extend other financial accommodations have
terminated and have been fully paid or otherwise satisfied and, in the case of
the Noteholder Claim, the Moriah Claim or the Lender Claim, the aggregate
outstanding unpaid amount of such Claim has been paid in full in cash, all
commitments to make loans or extend other financial accommodations have
terminated and have been fully paid or otherwise satisfied, and all other
Obligations (as defined in the Amended 2008 Loan Agreement or the Amended 2009
Loan Agreement, as the case may be) have been fully paid or otherwise
satisfied.  If after receipt of any payment of, or proceeds of Collateral
applied to the payment of, any Party’s Claim, any of the Creditors is required
to surrender or return such payment or proceeds to any person for any reason,
then the Claim intended to be satisfied by such payment or proceeds shall be
reinstated and continue as if such payment or proceeds had not been received by
such Creditor.


1.23          “Party” or “Parties” means TAB, the Lenders, the Agent (on behalf
of the Noteholders), and/or Moriah.


1.24          “Person” or “person” means, as applicable, any individual, sole
proprietorship, partnership, corporation, limited liability company, limited
liability partnership, partnership, business trust, unincorporated association,
joint stock corporation, trust, joint venture or other entity or any government
or any agency or instrumentality or political subdivision thereof.
 
1.25          “Post-Petition Interest” means interest at the contract rate under
the applicable Security Documents accruing subsequent to the filing of any
Insolvency Proceeding as to any Loan Party whether or not such interest is an
allowable claim in any such Insolvency Proceeding.
 
 
4

--------------------------------------------------------------------------------

 


1.26          “Security Documents” means, the Noteholder Agreements, the Lender
Agreements, the Moriah Agreements and the TAB Loan Documents.


1.27          “TAB Claim” means all of the obligations of the Loan Parties to
TAB, as set forth in the TAB Loan Documents, as the same may be amended from
time to time.


1.28          “TAB Senior Collateral” means the Collateral described in Section
2.1(a) in which TAB has a senior lien or security interest.


2.             Intercreditor Agreement.


2.1.           Lien Priorities.  Notwithstanding (a) the date, manner or order
of filing, recordation, or perfection of the security interests or liens granted
in favor of the Parties, (b) any provisions of the UCC, or any applicable law or
decision, (c) the provisions of the Security Documents or any contract between
any of the Creditors on one hand, and Borrower or any affiliate thereof, on the
other hand, or (d) whether any Party holds possession of all or any part of the
Collateral, the following, as among the Parties, shall be the relative priority
of the security interests and liens of the Parties in the Collateral:


(a)           TAB shall have:  (i) a first and prior security interest in all
assets of Borrower and the proceeds thereof, whether now owned or hereafter
created by any Loan Party, excepting the Equipment and Intellectual Property,
whether now owned or hereafter created by any Loan Party (each as defined on
Schedule I attached hereto) of Borrower (collectively “TAB Senior Collateral”);
and (ii) a third and subordinate priority security interest in the Equipment and
Intellectual Property of Borrower, whether now owned or hereafter created by any
Loan Party (the “Lender Senior Collateral”).


Accounts are a portion of the TAB Senior Collateral.  With respect to Accounts
only (including all Accounts Receivable) and any proceeds thereof, Moriah shall
have a second and subordinate security interest in the TAB Senior Collateral
consisting of Accounts, whether now owned or hereafter created by any Loan
Party.  The Lenders shall have a third and subordinate security interest in that
portion of the TAB Senior Collateral consisting just of Accounts, whether now
owned or hereafter created by any Loan Party, and the Agent (on behalf of the
Noteholders) shall have a fourth and subordinate security interest in that
portion of the TAB Senior Collateral consisting just of Accounts, whether now
owned or hereafter created by any Loan Party.


With respect to all TAB Senior Collateral other than Accounts, the Lenders shall
have a second and subordinate security interest, whether now owned or hereafter
created by any Loan Party, and the Agent (on behalf of the Noteholders) shall
have a third and subordinate security interest in the TAB Senior Collateral
other than Accounts, whether now owned or hereafter created by any Loan Party.
 
(b) The Lenders shall have a first and prior security interest in the Lender
Senior Collateral, whether now owned or hereafter created by any Loan
Party.  The Agent (on behalf of the Noteholders) shall have a second and
subordinate security interest in the Lender Senior Collateral, whether now owned
or hereafter created by any Loan Party.  TAB shall have a third and subordinate
security interest in the Lender Senior Collateral, whether now owned or
hereafter created by any Loan Party.  Moriah shall have a fourth and subordinate
security interest in the Lender Senior Collateral, whether now owned or
hereafter created by any Loan Party.
 
 
5

--------------------------------------------------------------------------------

 
 
(c) When the Lender Claim has been Paid in Full, the Agent (on behalf of the
Noteholders) shall have and assume the lien priority of the Lenders provided in
this Section 2.1 and the payment and distribution rights of the Lenders provided
in Section 2.2 with respect to the Noteholder Claim.


No Party shall contest the validity, perfection, priority or enforceability of
any lien or security interest heretofore granted to any other Party or granted
in connection herewith or contemplated hereby.  Notwithstanding any failure of a
Party to perfect its security interests in any Collateral or any other defect in
any security interests or obligations owing to such Party, the priority and
rights as among the Parties hereto shall be as set forth herein.


Anything herein to the contrary notwithstanding, the subordination of liens and
security interests provided for herein shall not constitute a subordination of
any Party’s Claims to those of any other Party.


2.2.           Distribution of Proceeds of Collateral.


(a)           When No Enforcement Period is in Effect.  Except as provided in
Section 2.2(b) below (with respect to distribution of proceeds of Collateral
during an Enforcement Period):


(i)           All realizations upon and proceeds of TAB Senior Collateral shall
be paid to TAB for application to the TAB Claim, with any residual proceeds
after satisfaction of the TAB Claim being paid, if and to the extent such
realization relates to Accounts, first to Moriah, and then to the Lenders, and
thereafter to the Agent (for the benefit of the Noteholders).  To the extent
that such realization relates to TAB Senior Collateral other than Accounts, any
residual proceeds after satisfaction of the TAB Claim shall be paid first to the
Lenders, with any residual proceeds after satisfaction of the Lender Claim being
thereafter paid to the Agent (for the benefit of the Noteholders).
 
(ii)           All realizations upon and proceeds of Lender Senior Collateral
shall be paid to the Lenders for application to the Lender Claim, with any
residual proceeds after satisfaction of the Lender Claim being paid first to the
Agent (for the benefit of the Noteholders), with any residual proceeds after
satisfaction of the Noteholder Claim being thereafter paid to TAB, and after the
TAB Claim has been Paid in Full, to Moriah.
 
 
6

--------------------------------------------------------------------------------

 


(b)           During any Enforcement Period:  During any Enforcement Period, all
proceeds of Collateral shall be distributed in accordance with the following
procedure:


(i)           All realizations upon and proceeds of TAB Senior Collateral shall
be applied to the TAB Claim.  After the TAB Claim is Paid in Full, any remaining
proceeds of the TAB Senior Collateral shall be applied, if and to the extent
such realization relates to Accounts, first to the amount due to Moriah under
the Promissory Note until such amount is Paid in Full, and then to the Lender
Claim until the Lender Claim is Paid in Full.  Thereafter, any remaining
proceeds of the TAB Senior Collateral consisting of Accounts shall be applied to
the Noteholder Claim until Paid in Full.  To the extent that such realization
relates to TAB Senior Collateral other than Accounts, any residual proceeds
after satisfaction of the TAB Claim shall be paid first to the Lenders until the
Lender Claim is Paid in Full, with any residual proceeds after satisfaction of
the Lender Claim being thereafter paid to the Agent (for the benefit of the
Noteholders).


(ii)           All realizations upon and proceeds of Lender Senior Collateral
shall be applied to the Lender Claim.  After the Lender Claim is Paid in Full,
any remaining proceeds of the Lender Senior Collateral shall be applied to the
Noteholder Claim, until the Noteholder Claim is Paid in Full.  Thereafter, any
remaining proceeds of the Lender Senior Collateral shall be applied to the TAB
Claim until the TAB Claim is Paid in Full, and then to the amount due to Moriah
under the Promissory Note until the Promissory Note is Paid in Full.


(iii)           After all of the Claims have been Paid in Full, the balance of
the realizations upon and proceeds of the Collateral, if any, shall be paid to
the respective Loan Party or as otherwise required by applicable law.


(c)           Payments Held in Trust.  Should any payment or distribution be
received by a Party that is not permitted to receive and retain such payment or
distribution pursuant to the terms hereof, such Party shall receive and hold the
same in trust, as trustee, for the Party entitled to receive and retain such
payment, and shall forthwith deliver the same to such Party in precisely the
form received (except for endorsement or assignment where necessary), for
application to the Claim of such Party and, until so delivered, the recipient
shall hold the same in trust as the property of such Party entitled to the
same.  If a Party obligated to make an endorsement or assignment pursuant to the
provisions of this Section fails to make any such endorsement or assignment, the
permitted recipient of such payment or distribution, or any of its officers or
employees, is hereby irrevocably authorized to make the same.


2.3.           Enforcement Actions.  Each Party agrees not to commence or take
any Enforcement Action until an Enforcement Notice has been given by such
Enforcing Party to the other Parties.  Subject to the foregoing, the Parties
agree that during an Enforcement Period:


(a)            TAB may, at its option, take and continue any Enforcement Action
with respect to TAB Senior Collateral and realize thereon, without the prior
written consent of the other Parties, provided that during any Enforcement
Period with respect to the Lender Senior Collateral, neither TAB, Moriah nor the
Agent (on behalf of the Noteholders) shall commence or take any Enforcement
Action or realize upon the Lender Senior Collateral without the Lenders’ prior
written consent.


 
7

--------------------------------------------------------------------------------

 
 
(b)           Subject to the standstill period described in Section 2.3(e)
below, the Lenders may, at their option, take and continue any Enforcement
Action with respect to the Lender Senior Collateral and realize thereon without
the prior written consent of the other Parties, provided that during any
Enforcement Period with respect to the TAB Senior Collateral, neither Moriah,
the Agent nor the Lenders shall commence or take any Enforcement Action or
realize upon any of the TAB Senior Collateral without TAB’s prior written
consent.


                                (c)            If both TAB and the Lenders elect
to proceed with Enforcement Actions, then each shall proceed with the
Enforcement Action of any security interests in or liens on any Collateral in
which it has a senior lien or security interest, as described in and provided by
Section 2.1, without prejudice to any other Party to join in any proceedings.


(d)           Each Enforcing Party shall promptly notify the other Parties at
such time as the Enforcing Party’s Claim is Paid in Full.


(e)            Notwithstanding anything herein to the contrary, but subject to
the proviso at the end of this paragraph, the Lenders and the Agent agree that
so long as TAB has not commenced or undertaken an Enforcement Action, during the
first one hundred eighty   (180) days of an Enforcement Period (the “Standstill
Period”), they shall not take any action to realize on the Lender Senior
Collateral that would impair the levy, seizure, collection, marshalling, and/or
liquidation by TAB of the TAB Senior Collateral during that period; provided,
however, that the Lenders shall be entitled to take such action as they deem
reasonably necessary to (i) protect their secured position during the Standstill
Period, (ii) protect their interest from claims or liens of third parties or
governmental authorities, or (iii) preserve the Lender Senior Collateral from
deterioration or diminishment.


2.4.           Accountings.  Each Party agrees upon the occurrence of any
Enforcement Action, to render accountings to the other Parties, upon reasonable
written request of the other Parties, giving effect to the application of
realizations upon and proceeds of Collateral as hereinbefore provided.
 
 
8

--------------------------------------------------------------------------------

 
 
2.5.           Notices of Defaults.  The Parties agree to give each other copies
of any notice of the occurrence of an Event of Default under their respective
Security Documents, simultaneously with the sending of such notice to the
applicable Loan Party, but the failure to give or forward any such notice shall
not affect the validity of such notice, create a cause of action against the
Party failing to give such notice, or create any claim or right on behalf of any
other Party or any third party.  The sending or receipt of such notice shall not
obligate the recipient to cure such Event of Default.


2.6.           Agency for Perfection.  Each Party each hereby appoints each
other Party as agent for purposes of perfecting their respective security
interests and liens in the Collateral.  To the extent that any Party obtains
possession of Collateral in which another Party has a senior priority under the
terms hereof, the Party having possession shall notify the other Parties of such
fact and shall deliver such Collateral to the Party having the senior priority
upon request of such Party.  Each Party shall be a bailee for the other Parties
with respect to Collateral in such Party’s possession.  If directed by a Loan
Party, the bailee Party shall, after the Claim of such bailee Party has been
Paid in Full, deliver the Collateral in its possession to the other Party that
has the next senior lien priority pursuant to Section 2.1.


2.7.           UCC Notices.  In the event that any Party shall be required by
the UCC or any other applicable law to give notice to the other Parties of
intended disposition of Collateral, such notice shall be given in accordance
with Section 3.9 hereof, and five (5) days’ notice shall be deemed to be
commercially reasonable, except as otherwise set forth herein.


2.8.           Information Sharing.  Upon the occurrence and continuance of an
Enforcement Period, in the event that any Party shall, in connection with any
Enforcement Action, receive possession or control of any books and records which
contain information identifying or pertaining to any of the property of any Loan
Party in which any other Party has been granted a lien, it shall notify the
other Party that it has received such books and records (but the failure to give
or forward any such notice shall not affect the validity of such notice, create
a cause of action against the Party failing to give such notice, or create any
claim or right on behalf of any other Party or any third party), and shall, as
promptly as practicable thereafter, make available to the other Party duplicate
copies of such books and records in the same form as the original upon written
request therefore.  All reasonable expenses incurred by any Party in performing
its obligations under this paragraph shall be borne by the Loan Parties and
shall constitute indebtedness under the respective Party’s agreements with the
Loan Parties.  The failure of any Party to share information shall not create a
cause of action against the Party failing to share information or create any
claim on behalf of any Loan Party or any third party.


2.9.           Obligations of the Loan Parties Unconditional.  Nothing contained
herein is intended to or shall increase or impair the obligations, liabilities
and indebtedness of the Loan Parties to pay the Claims as and when the same
shall become due and payable in accordance with the terms of the respective
Security Documents or to affect the relative rights of the Loan Parties and
creditors of the Loan Parties other than the Creditors.
 
 
9

--------------------------------------------------------------------------------

 
 
2.10.           Continuing Obligations.  This Agreement shall be irrevocable and
shall continue in effect until each Claim has been Paid in Full.  This is a
continuing agreement and each Party may continue, at any time and without notice
to the other Parties, to extend credit to or for the benefit of the Loan Parties
on the faith hereof.


2.11.           Certain Waivers.


(a)           Each Party acknowledges that the other Parties have not made any
warranties or representations with respect to the due execution, legality,
validity, completeness or enforceability of their respective Security Documents
or the collectibility of their respective Claims.


(b)           Each Party shall be entitled to manage and supervise its financial
arrangements with each Loan Party in accordance with its usual practices,
modified from time to time as it deems appropriate under the circumstances,
without affecting the validity or enforceability of this Agreement.


(c)           Each Party shall have no liability to the other Parties for, and
each Party hereby waives any claim which such Party may now or hereafter have
against any other Party arising out of, any and all actions which any Party, in
good faith, takes or omits to take (including, without limitation, actions with
respect to the creation, perfection or continuation of liens or security
interests in any existing or future Collateral, actions with respect to the
occurrence of a default or event of default, actions with respect to the
foreclosure upon, sale, release, or depreciation of, or failure to realize upon,
any of the Collateral and actions with respect to the collection of any claim
for all or any part of the other Parties’ Claim from any account debtor,
guarantor or any other person) with respect to and in accordance with any of
their respective Security Documents or any other agreement related thereto or to
the collection of the its Claim or the valuation, use, protection or release of
the Collateral, so long as any such actions are taken in a manner consistent
with the terms of this Agreement or any election of the application of
Section 1111(b)(2) of the Bankruptcy Code.


2.12.           Modifications and Waivers.  Any modification or waiver of any
provision of this Agreement, or any consent to any departure by any Party from
the terms hereof, shall not be effective in any event unless the same is in
writing and signed by TAB, Moriah, the Agent (on behalf of the Noteholders), and
the applicable Requisite Lenders (in accordance with and as defined in the
Lender Agreements) (which action by such Requisite Lenders shall be binding on
all Lenders) and then such modification, waiver or consent shall be effective
only in the specific instance and for the specific purpose given.  Any notice to
or demand on any Party in any event not specifically required hereunder shall
not entitle the Party receiving such notice or demand to any other or further
notice or demand in the same, similar or other circumstances unless specifically
required hereunder.  Each Loan Party hereby acknowledges and agrees that this
Agreement may be amended or otherwise modified without notice to or consent by
any Loan Party.
 
 
10

--------------------------------------------------------------------------------

 
 
2.13.           Insurance.  The Party having a senior security interest or lien
in Collateral shall have, subject to such Party’s rights under its agreements
with the Loan Parties, the sole and exclusive right, as against the other
Parties, to adjust and settle any insurance policy covering such Collateral in
the event of any loss thereunder and all proceeds of any such insurance policy
shall be paid to the Parties in accordance with the priorities set forth in
Section 2.2 relating to the Collateral which is the subject of such insurance.


2.14           Effect of Bankruptcy.  This Agreement shall be and remain
enforceable notwithstanding any Insolvency Proceeding by or against Borrower.


3.            Miscellaneous.


3.1.           Representations, Warranties and Covenants of the Parties.  Each
Party represents, warrants and covenants to the other that:
 
(a)            except as set forth herein, it has not subordinated, and agrees
that it will not subordinate at any time while this Agreement remains in effect,
any right, claim or interest of any kind in or to the Collateral as to which
such Party has a senior lien or security interest, and any subordination in
violation of this sub-paragraph shall be null and void;


(b)            it has not assigned or transferred any right, claim or interest
of any kind in or to its Claim; provided, however, that Agent makes no
representation or warranty regarding any such action by any Noteholder other
than its own affiliates; provided further, however, that Agent represents to the
other Parties that, based solely on, and subject to the terms and enforceability
of, the Noteholder Agreements (i) the Agent has the authority to enter into this
Agreement for and on behalf of the Noteholders, and (ii) all Noteholders and
their respective assignees, if any, shall be bound by the provisions of this
Agreement; and


(c)            the execution, delivery and performance of this Agreement by or
on behalf of such Party has been duly authorized by all necessary action,
corporate or otherwise, does not violate any provision of law, governmental
regulation, or any agreement or instrument by which such Party is bound, and
requires no governmental or other consent that has not been obtained.


3.2           Representations, Warranties and Covenants of Borrower.  Borrower
represents, warrants and covenants to the Creditors that:


(a)           The execution, delivery and performance of this Agreement by or on
behalf of Borrower has been duly authorized by all necessary action, corporate
or otherwise, and does not violate any provision of law, governmental
regulation, or any agreement or instrument by which Borrower is bound, and
requires no governmental or other consent that has not been obtained.
 
 
11

--------------------------------------------------------------------------------

 
 
(b)           No Event of Default (as defined in the Amended 2008 Loan
Agreement, the Amended 2009 Loan Agreement or the TAB Loan Documents) has
occurred and is continuing and no event has occurred and is continuing and no
condition exists that would, with notice or the lapse or time, or both,
constitute an Event of Default under such agreements.


(c)           Borrower agrees that (i) it will, together with its successors and
assigns, be bound by the provisions hereof as they relate to the relative rights
of the Parties as among them; (ii) the terms of this Agreement shall not give
Borrower any substantive rights vis-a-vis any of the Creditors; (iii) it does
not and will not receive any right, benefit, priority or interest under or
because of the existence of this Agreement; (iv) it will execute and deliver
such additional documents and take such additional action as may be necessary or
desirable in the opinion of any Creditor to effectuate the provisions and
purposes of this Agreement; and (v) if any Party shall enforce its rights or
remedies in violation of the terms of this Agreement, Borrower shall not use
such violation as a defense to any Enforcement Action by any other Party nor
assert such violation as a counterclaim or basis for set-off or recoupment
against any Creditor, provided that Borrower will continue to have all of its
other remedies at law or in equity for damages or loss or other harm it may
incur.
 
(d)   Borrower has delivered to each Party true and complete copies of the
Security Documents of each other Party.


3.3.           No Benefit to Third Parties.  The terms and provisions of this
Agreement shall be for the sole benefit of the Creditors and their respective
successors and assigns, and no other Person shall have any right, benefit,
priority or interest under or because of this Agreement.


3.4.           Independent Credit Investigations.  No Party nor any of its
respective directors, officers, agents or employees shall be responsible to any
other person for the solvency, financial condition or ability of any Loan Party
to repay a Claim, or for statements of any Loan Party, oral or written, or for
the validity, sufficiency or enforceability of any Claim, the Security
Documents, or any liens or security interests granted by any Loan Party in
connection therewith.  Each of the Creditors has entered into its respective
financing agreements with the Loan Parties based upon its own independent
investigation and makes no warranty or representation to the other Parties with
respect to matters identified or referred to in this paragraph.  If any Party,
in its sole discretion, undertakes, at any time or from time to time, to provide
any such information to another Party, such information shall be given with no
representation or warranty of any kind from such Person and such Person shall be
under no obligation (a) to provide any such information to any other Person at
that time or to any Person on any subsequent occasion or (b) to undertake any
investigation not a part of its regular business routine.


3.5           Amendments to Financing Arrangements or to this Agreement.  Each
Party shall endeavor to notify the other Parties of any material amendment or
modification of their respective Security Documents, but the failure to do so
shall not create a cause of action against the Party failing to give such notice
or create any claim or right on behalf of the other Parties.  Each Party shall,
upon request of any other Party, provide copies of all such modifications or
amendments and copies of all other documentation relevant to the Collateral.


 
12

--------------------------------------------------------------------------------

 
 
3.6.           Marshaling of Assets.  Moriah, the Agent and the Lenders hereby
waive any and all rights to have the TAB Senior Collateral, or any part thereof,
marshaled upon any foreclosure of any of TAB’s liens thereon or with respect to
any other Enforcement Action by TAB.  TAB, Moriah and the Agent (on behalf of
the Noteholders) hereby waive any and all rights to have the Lender Senior
Collateral, or any part thereof, marshaled upon any foreclosure of the Lenders’
liens thereon or with respect to any other Enforcement Action by the
Lenders.  If any Claim is now or hereafter secured by collateral other than the
Collateral described hereunder, the Party holding such collateral shall have no
obligation to marshal such collateral before enforcing its rights in the
Collateral hereunder, and the other Parties shall have no rights hereunder to
share or participate in any proceeds of such other collateral.  Each Party shall
have the right, subject to Section 2.3, to take Enforcement Action against
Collateral in such order, or in whole or in part, and subject to such conditions
as such Enforcing Party determines in its sole discretion.


3.7.           Successors and Assigns.  This Agreement shall be binding upon and
inure to the benefit of the respective successors and assigns of each of the
parties hereto, but does not otherwise create, and shall not be construed as
creating, any rights enforceable by any Loan Party or any person not a party to
this Agreement other than a Noteholder.


3.8.           Agreement Absolute.  This Agreement shall be and remain absolute
and unconditional under any and all circumstances, and no act or omission on the
part of any party to this Agreement shall affect or impair the agreement of any
other party hereunder.  Each of the Parties hereby authorizes the other Parties
to (a) grant renewals, increases or extensions of the time for payment of the
Claim of such Party; (b) receive notes or other evidences of the obligations of
the Loan Parties to such other Party or renewals, increases or extensions
thereof; and (c) take or omit to take any action for the enforcement of, or
waive any rights with respect to, any obligation of the Loan Parties to such
other Party without invalidating or impairing any provision hereof.  The Parties
hereby acknowledge and agree that this Agreement does not increase or expand the
obligations of Borrower under the respective Security Documents to which the
Parties are party.  Further, the Parties acknowledge that if Borrower, in good
faith, shall make a payment of Claims in a manner that is inconsistent with the
terms hereof, it shall have no liability to any Party therefor as long as
Borrower cooperates with the Parties to rectify such mistake.


3.9.              Notices.  All notices, requests and demands to or upon the
respective parties shall be given in writing, which shall include fax
transmission and email with confirmed electronic receipt during normal business
hours, and shall be deemed to have been duly given or made upon receipt by the
receiving party.  All notices, requests and demands are to be given or made to
the respective parties at the following addresses (or to such other addresses as
either party may designate by notice in accordance with the provisions of this
paragraph):
 

 
If to TAB:
Transportation Alliance Bank Inc.
   
4185 Harrison Boulevard, Suite 200
   
Ogden, Utah 84403
   
Attention: Chief Credit Officer
   
Email: tab_ablops@tabbank.com
   
Fax: (801) 395-8668

 
 
13

--------------------------------------------------------------------------------

 
 

 
With a copy to:
Transportation Alliance Bank Inc.
   
4185 Harrison Boulevard, Suite 200
   
Ogden, Utah 84403
   
Attention: General Counsel
   
Fax: (801) 395-8653
       
If to Moriah:
Moriah Capital, L.P.
   
444 Madison Avenue, 23rd Floor
   
New York, New York 10022
   
Attention: Greg Zilberstein
   
Email: gregz@moriahcapital.com
       
With a copy to:
Cohen Tauber Spievack & Wagner P.C.
   
420 Lexington Avenue, Suite 2400
   
New York, New York 10170
   
Attention: Adam Stein, Esq.
   
Email: astein@ctswlaw.com
   
Fax: (212) 586-5095
       
If to Agent:
Glenhaven Corporation
   
11845 Olympic Blvd., Suite 1125
   
Los Angeles, California 90064
   
Attention: David Marshall
   
Email: dmarshall@smcapital.com
       
With a copy to:
Helen W. Melman, Esq.
   
815 Moraga Drive
   
Los Angeles, California 90049
   
Email: hmelman@msn.com
   
Fax: (310) 472-7020
       
If to Borrower:
InterMetro Communications
   
2685 Park Center Drive
   
Building A
   
Simi Valley, California 93065
   
Attention: Charles Rice
   
Email: charles.rice@intermetro.net
   
Fax: (805) 582-1006
       
With a copy to:
Graham & Dunn PC
   
Pier 70 ~ 2801 Alaskan Way, Suite 300
   
Seattle, Washington 98121
   
Attention: Maren K. Gaylor, Esq.
   
Email: mgaylor@grahamdunn.com
   
Fax: (206) 340-9599
       
If to the Lenders:
To the addresses set forth on the signature page hereof

 
 
14

--------------------------------------------------------------------------------

 


3.10.          Relationship of Parties.  This Agreement is entered into solely
for the purposes set forth herein, and except as expressly provided herein, no
Party assumes any other duties or responsibilities to the other regarding the
financial condition of Borrower or any other Party, or regarding any collateral,
or regarding any other circumstance bearing upon the risk of nonpayment of the
obligations of Borrower under any of the agreements hereinabove referred
to.  Each Party shall be responsible for managing its banking investments and/or
business relationships with Borrower, and no Party shall be deemed to be the
agent of the other for any purpose (except for the limited purpose set forth in
Section 2.6) nor shall any party hereto be deemed to be acting in concert with,
or at the direction of, any other party.


3.11.           Governing Law.  This Agreement shall be construed in accordance
with, and shall be governed by, the laws of the State of Delaware (without
giving effect to choice of law or conflict of law rules).


3.12.           Counterparts.  This Agreement may be executed in counterparts
and by facsimile or other electronic transmission, each of which when so
executed, shall be deemed an original, but all of which together shall
constitute but one and the same instrument.


3.13            Headings.  The headings, captions and footers of this Agreement
are for convenience of reference and shall not form part of, or affect the
interpretation of, this Agreement.


3.14            Severability.  If any provision of this Agreement shall be
invalid or unenforceable in any jurisdiction, such invalidity or
unenforceability shall not affect the validity or enforceability of the
remainder of this Agreement or the validity or enforceability of this Agreement
in any other jurisdiction.


3.15            Entire Agreement; Benefit.  This Agreement constitutes the
entire agreement among the parties hereto with respect to the subject matter
hereof.  There are no restrictions, promises, warranties, or undertakings, other
than those set forth or referred to herein.  This Agreement supersedes all prior
agreements and understandings, whether written or oral, between the parties
hereto with respect to the subject matter hereof.  This Agreement and the terms
and provisions hereof are for the sole benefit of only the Creditors and their
respective successors and permitted assigns.


3.16            Waiver.  Failure of any party to exercise any right or remedy
under this Agreement or otherwise, or delay by a party in exercising such right
or remedy, or any course of dealing between the parties, shall not operate as a
waiver thereof or an amendment hereof, nor shall any single or partial exercise
of any such right or power, or any abandonment or discontinuance of steps to
enforce such a right or power, preclude any other or further exercise thereof or
exercise of any other right or power.


3.17   Construction. The language used in this Agreement will be deemed to be
the language chosen by the parties to express their mutual intent, and no rules
of strict construction will be applied against any party.


3.18   Termination of Tri-Party Intercreditor Agreement.  Upon entering into
this Agreement, Moriah, the Agent (on behalf of the Lenders under that certain
Amended and Restated Short Term Loan and Security Agreement dated October 5,
2010, as amended), the lenders (or the Requisite Lenders, under that certain
Amended and Restated Loan and Security Agreement dated October 5, 2010) and
Borrower hereby terminate that certain Tri-Party Intercreditor Agreement dated
as of April 30, 2009, as amended by Amendment No. 1 – Tri-Party Intercreditor
Agreement dated as of October 6, 2010.
 
 
15

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, this Amended and Restated Intercreditor Agreement has been
duly executed as of the day and year first above written.




TAB:


TRANSPORTATION ALLIANCE BANK INC.
dba TAB Bank




By: /s/ Gary Harding                                              
                                                                      
Name:                                                                       
                                                                     
Title: C.C.O.                                                              


MORIAH:


MORIAH CAPITAL, L.P.


By: Moriah Capital Management, L.P.,'
                                                                                                      
General Partner


By:  Moriah Capital Management, GP,
        LLC, General Partner




By: /s/ Greg Zilberstein                                         
                                                      
Name:                                                                        
Title: Managing Partner                                        
                                           




BORROWER:


INTERMETRO COMMUNICATIONS, INC.
(DELAWARE)




By: /s/ Charles
Rice                                                                                                                
Name:                                                                        
Title: C.E.O.                                                             
                                                                


 
16

--------------------------------------------------------------------------------

 
 
INTERMETRO COMMUNICATIONS, INC.
(NEVADA)




By: /s/ Charles Rice                                                
                                                                
Name:                                                                   
              
Title:
C.E.O.                                                                                                                               




ADVANCED TEL, INC.




By: /s/ Charles Rice                                                
                                                                
Name:                                                                        
       
Title: C.E.O.                                                              
                                                                


AGENT:


             GLENHAVEN CORPORATION




             By: /s/ David
Marshall                                                                                                                 
Name:  David Marshall
Title:  President




THE LENDERS:
 
                                                                       
            
 
                                                                          
         
 
                                                                                
   
 
                                                                         
          
 
                                                                            
       
 
 
17

--------------------------------------------------------------------------------

 


EXHIBIT A
TO
AMENDED AND RESTATED
INTERCREDITOR AGREEMENT


Lenders – 2009 Amended Loan Agreement
 
[RESERVED]
 
 
 
 
Exhibit A - Page 1

--------------------------------------------------------------------------------

 
 
SCHEDULE I
TO
AMENDED AND RESTATED
INTERCREDITOR AGREEMENT
 
Description of 2008 Loan Collateral


“Collateral” means all assets of Borrower, including, but not limited to, all
right, title and interest of Borrower in and to the following, whether now owned
or hereafter arising or acquired and wherever located:


All Accounts;
 
All Inventory;
 
All Equipment;
 
All General Intangibles (including without limitation all Intellectual Property
and Deposit Accounts);
 
All Investment Property;
 
All Other Property; and
 
Any and all claims, rights and interests in any of the above, and all guaranties
and security for any of the above, and all substitutions and replacements for,
additions, accessions, attachments, accessories, and improvements to, and
proceeds and insurance proceeds of, any of the above, and all Borrower’s books
relating to any of the above.
 
“Accounts” means “accounts” as defined in the California Uniform Commercial Code
in effect on the date hereof with such additions to such term as may hereafter
be made, and includes without limitation all accounts receivable and other sums
owing to Borrower.
 
“Deposit Accounts” means “deposit accounts” as defined in the California Uniform
Commercial Code in effect on the date hereof with such additions to such term as
may hereafter be made, and includes without limitation all general and special
bank accounts, demand accounts, checking accounts, savings accounts and
certificates of deposit.
 
“Equipment” means “equipment” as defined in the California Uniform Commercial
Code in effect on the date hereof with such additions to such term as may
hereafter be made, and includes without limitation all machinery, fixtures,
goods, vehicles (including motor vehicles and trailers), and any interest in any
of the foregoing.
 
“General Intangibles” means “general intangibles” as defined in the California
Uniform Commercial Code in effect on the date hereof with such additions to such
term as may hereafter be made, and includes without limitation all Intellectual
Property, Deposit Accounts, royalties, contract rights, goodwill, franchise
agreements, purchase orders, customer lists, route lists, telephone numbers,
domain names, claims, income tax refunds, security and other deposits, options
to purchase or sell real or personal property, rights in all litigation
presently or hereafter pending (whether in contract, tort or otherwise),
insurance policies (including without limitation key man, property damage, and
business interruption insurance), payments of insurance and rights to payment of
any kind.
 
 
Schedule I - Page 1

--------------------------------------------------------------------------------

 
 
“Intellectual Property” means all (a) copyrights, copyright rights, copyright
applications, copyright registrations and like protections in each work of
authorship and derivative work thereof, whether published or unpublished, (b)
trade secret rights, including all rights to unpatented inventions and know-how,
and confidential information; (c) mask work or similar rights available for the
protection of semiconductor chips; (d) patents, patent applications and like
protections including without limitation improvements, divisions, continuations,
renewals, reissues, extensions and continuations-in-part of the same; (e)
trademarks, service marks, trade styles, and trade names, whether or not any of
the foregoing are registered, and all applications to register and registrations
of the same and like protections, and the entire goodwill of the business of
Borrower connected with and symbolized by any such trademarks; (f) computer
software and computer software products; (g) designs and design rights; (h)
technology; (i) all claims for damages by way of past, present and future
infringement of any of the rights included above; (j) all licenses or other
rights to use any property or rights of a type described above.
 
“Inventory” means “inventory” as defined in the California Uniform Commercial
Code in effect on the date hereof with such additions to such term as may
hereafter be made, and includes without limitation all merchandise, raw
materials, parts, supplies, packing and shipping materials, work in process and
finished products, including without limitation such inventory as is temporarily
out of  Borrower’s custody or possession or in transit and including any
returned goods and any documents of title representing any of the above.
 
“Investment Property” means all investment property, securities, stocks, bonds,
debentures, debt securities, partnership interests, limited liability company
interests, options, security entitlements, securities accounts, commodity
contracts, commodity accounts, and all financial assets held in any securities
account or otherwise, wherever located, and all other securities of every kind,
whether certificated or uncertificated.
 
“Other Property” means the following as defined in the California Uniform
Commercial Code in effect on the date hereof with such additions to such term as
may hereafter be made, and all rights relating thereto:  “documents”,
“instruments”, “chattel paper”, “letters of credit”, “fixtures”, and “money”.
 
 
Schedule I - Page 2

--------------------------------------------------------------------------------

 
 
SCHEDULE II
TO
AMENDED AND RESTATED
INTERCREDITOR AGREEMENT
 
Description of 2009 Loan Collateral


“Collateral” means all assets of Borrower, including, but not limited to, all
right, title and interest of Borrower in and to the following, whether now owned
or hereafter arising or acquired and wherever located:





 
All Accounts;

 
 
All Inventory;

 
 
All Equipment;

 
 
All General Intangibles (including without limitation all Intellectual Property
and Deposit Accounts);

 
 
All Investment Property;

 
 
All Other Property; and

 
 
Any and all claims, rights and interests in any of the above, and all guaranties
and security for any of the above, and all substitutions and replacements for,
additions, accessions, attachments, accessories, and improvements to, and
proceeds and insurance proceeds of, any of the above, and all Borrower’s books
relating to any of the above.

 
“Accounts” means “accounts” as defined in the California Uniform Commercial Code
in effect on the date hereof with such additions to such term as may hereafter
be made, and includes without limitation all accounts receivable and other sums
owing to Borrower.
 
“Deposit Accounts” means “deposit accounts” as defined in the California Uniform
Commercial Code in effect on the date hereof with such additions to such term as
may hereafter be made, and includes without limitation all general and special
bank accounts, demand accounts, checking accounts, savings accounts and
certificates of deposit.
 
“Equipment” means “equipment” as defined in the California Uniform Commercial
Code in effect on the date hereof with such additions to such term as may
hereafter be made, and includes without limitation all machinery, fixtures,
goods, vehicles (including motor vehicles and trailers), and any interest in any
of the foregoing.
 
“General Intangibles” means “general intangibles” as defined in the California
Uniform Commercial Code in effect on the date hereof with such additions to such
term as may hereafter be made, and includes without limitation all Intellectual
Property, Deposit Accounts, royalties, contract rights, goodwill, franchise
agreements, purchase orders, customer lists, route lists, telephone numbers,
domain names, claims, income tax refunds, security and other deposits, options
to purchase or sell real or personal property, rights in all litigation
presently or hereafter pending (whether in contract, tort or otherwise),
insurance policies (including without limitation key man, property damage, and
business interruption insurance), payments of insurance and rights to payment of
any kind.
 
 
Schedule II - Page 1

--------------------------------------------------------------------------------

 
 
“Intellectual Property” means all (a) copyrights, copyright rights, copyright
applications, copyright registrations and like protections in each work of
authorship and derivative work thereof, whether published or unpublished, (b)
trade secret rights, including all rights to unpatented inventions and know-how,
and confidential information; (c) mask work or similar rights available for the
protection of semiconductor chips; (d) patents, patent applications and like
protections including without limitation improvements, divisions, continuations,
renewals, reissues, extensions and continuations-in-part of the same; (e)
trademarks, service marks, trade styles, and trade names, whether or not any of
the foregoing are registered, and all applications to register and registrations
of the same and like protections, and the entire goodwill of the business of
Borrower connected with and symbolized by any such trademarks; (f) computer
software and computer software products; (g) designs and design rights; (h)
technology; (i) all claims for damages by way of past, present and future
infringement of any of the rights included above; (j) all licenses or other
rights to use any property or rights of a type described above.
 
“Inventory” means “inventory” as defined in the California Uniform Commercial
Code in effect on the date hereof with such additions to such term as may
hereafter be made, and includes without limitation all merchandise, raw
materials, parts, supplies, packing and shipping materials, work in process and
finished products, including without limitation such inventory as is temporarily
out of a Borrower’s custody or possession or in transit and including any
returned goods and any documents of title representing any of the above.
 
“Investment Property” means all investment property, securities, stocks, bonds,
debentures, debt securities, partnership interests, limited liability company
interests, options, security entitlements, securities accounts, commodity
contracts, commodity accounts, and all financial assets held in any securities
account or otherwise, wherever located, and all other securities of every kind,
whether certificated or uncertificated.
 
“Other Property” means the following as defined in the California Uniform
Commercial Code in effect on the date hereof with such additions to such term as
may hereafter be made, and all rights relating thereto:  “documents”,
“instruments”, “chattel paper”, “letters of credit”, “fixtures”, and “money”.
 
 
Schedule II - Page 2

--------------------------------------------------------------------------------

 
 
SCHEDULE III
TO
AMENDED AND RESTATED
INTERCREDITOR AGREEMENT
 
Description of TAB Loan Collateral


“Collateral” means all of Borrower’s now owned or hereafter acquired right,
title and interest in and to all property and assets, wherever located,
including the following (capitalized terms used but not defined herein have the
meanings given to them in the TAB Loan Agreement):
 
(a)  
All Accounts, chattel paper and electronic chattel paper, General Intangibles
(including tax refunds, registered and unregistered patents, trademarks, service
marks, copyrights, trade names, trade secrets, customer lists and licenses),
documents, instruments, securities, deposit accounts and certificates of
deposit;

 
(b)  
All Inventory and goods, wherever located;

 
(c)  
All letter-of-credit rights and letters of credit, all sums on deposit in any
Collection Account, and any items in any Lockbox;

 
(d)  
All Equipment and fixtures, wherever located, and, in the case of all goods, all
accessions, all accessories, attachments, parts, Equipment and repairs now or
subsequently attached or affixed to or used in connection with any goods and all
warehouse receipts, bills of lading and other documents of title that cover such
goods now or in the future;

 
(e)  
All books and records relating to all of the foregoing property and interests in
property, including all computer programs, printed output and computer readable
data in the possession or control of Borrower, any computer service bureau or
other third party;

 
(f)  
All investment property;

 
(g)  
All real property identified in any mortgage, deed, deed of trust or other
security or encumbrance instrument executed by or for the benefit of Borrower in
favor of or for the benefit of Lender;

 
(h)  
All money or other assets of Borrower that come into the possession, custody, or
control of Lender now or in the future;

 
(i)  
All collateral subject to the Lien of any of the Security Documents;

 
(j)  
All additions to, substitutions and replacements for, any of the foregoing;

 
(k)  
All products and Proceeds of the foregoing, including all insurance proceeds,
all claims against third parties for loss or destruction of or damage to any of
the foregoing, and all income from the lease or rental of any of the foregoing;
and

 
(l)  
All books and records of Borrower, including all mail or e-mail addressed to
Borrower.

 
 
Schedule III - Page 1

--------------------------------------------------------------------------------

 
 
SCHEDULE IV
TO
AMENDED AND RESTATED
INTERCREDITOR AGREEMENT
 
Description of Moriah Note Collateral


 
“Collateral” means collectively the Accounts, Equipment and Intellectual
Property, and all proceeds thereof.
 
For purposes of this Agreement, the following terms shall have the following
meanings:
 
“Accounts” means “accounts” as defined in the California Uniform Commercial Code
in effect on the date hereof, with such additions to such term as may hereafter
be made, and includes without limitation all Accounts Receivable and other sums
owing to Borrower.
 
“Accounts Receivable” means all obligations owed at any time by any of
Borrower’s account debtors to Borrower in respect of services rendered to such
account debtors by, or products sold to such account debtors by Borrower,
whether billed or unbilled, including surcharges, late fees and other amounts
due to Borrower from such account debtors that are associated with such services
rendered or products sold.
 
 “Equipment” means “equipment” as defined in the California Uniform Commercial
Code in effect on the date hereof with such additions to such term as may
hereafter be made, and includes without limitation all machinery, fixtures,
goods, vehicles (including motor vehicles and trailers), and any interest in any
of the foregoing.
 
“Intellectual Property” means all (a) copyrights, copyright rights, copyright
applications, copyright registrations and like protections in each work of
authorship and derivative work thereof, whether published or unpublished, (b)
trade secret rights, including all rights to unpatented inventions and know-how,
and confidential information; (c) mask work or similar rights available for the
protection of semiconductor chips; (d) patents, patent applications and like
protections including without limitation improvements, divisions, continuations,
renewals, reissues, extensions and continuations-in-part of the same; (e)
trademarks, service marks, trade styles, and trade names, whether or not any of
the foregoing are registered, and all applications to register and registrations
of the same and like protections, and the entire goodwill of the business of
Borrower connected with and symbolized by any such trademarks; (f) computer
software and computer software products; (g) designs and design rights; (h)
technology; (i) all claims for damages by way of past, present and future
infringement of any of the rights included above; (j) all licenses or other
rights to use any property or rights of a type described above.
 
 
Schedule IV - Page 1

--------------------------------------------------------------------------------

 
 